Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 11, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed December 11, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00965-CV
____________
 
IN RE JOSHUA NELSON ROBERTS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
November 13, 2007, relator Joshua Nelson Roberts filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator requests that we compel the Honorable Brady Elliot, presiding judge of
the 268th District Court, Fort Bend County, Texas, to produce to relator
certain documents from relator=s conviction and sentencing in that court for relator=s use in prosecuting a petition for
writ of habeas corpus.




Relator
has not established that he is entitled to mandamus relief.  Although an
indigent prisoner may obtain a trial transcript for use in an appeal of his
conviction, there is no such corresponding right for prosecution of a petition
for writ of habeas corpus.  See, e.g., Tex. R. App. Pro. 20.2 (providing
for cost-free provision of appellate record to indigent appellant for appeal of
conviction); Bracy v. Gramley, 520 U.S. 899, 904 (1997) (AA habeas petitioner ... is not
entitled to discovery as a matter of course.@); Nabelek v. Bradford, 228
S.W.3d 715, 719 (Tex. App.CHouston [14th Dist.] 2006, pet. denied) (rejecting
constitutional challenge to restriction of prisoner=s right to trial documents in
connection with habeas corpus petition).  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed December 11, 2007.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.